                Case 2:15-cv-01462-RSM Document 60 Filed 02/26/21 Page 1 of 3




 1                                                         HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     AT&T MOBILITY LLC,
10                                                         No. 2:15-cv-01462-RSM
                                            Plaintiff,
11
            v.
12                                                         ORDER GRANTING JOINT MOTION
     MARC SAPATIN, SAPATIN NGUYEN                          TO EXTEND STAY
13   ENTERPRISES, INC., SAPATIN
     ENTERPRISES, INC., NGUYEN LAM,
14   KYRA EVANS, PRASHANT VIRA, SWIFT
     UNLOCKS, INC. and JOHN DOES 1-50,
15   United States individuals and entities,

16                                       Defendants.

17

18              This matter came on for hearing upon the Joint Motion to Extend Stay submitted by the
19
     parties.
20
                Having considered the motion, the Court continues the current stay of the case, subject
21
     to the following conditions:
22
                a.     AT&T may only seek relief from the stay or case closure as to a currently named
23

24   Defendant if restitution is not adjudicated in the related criminal proceedings referenced above.

25   AT&T’s right to seek relief from the stay or case closure in order to seek leave to amend the
26   Complaint to name additional defendants, however, shall not be restricted by this Order.

     ORDER GRANTING JOINT MOTION TO                                                   K&L GATES LLP
     EXTEND STAY- 1                                                                  925 FOURTH AVENUE
                                                                                          SUITE 2900
     Case No. 2:15-cv-01462-RSM                                                SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
             Case 2:15-cv-01462-RSM Document 60 Filed 02/26/21 Page 2 of 3




 1          b.      AT&T shall promptly dismiss with prejudice all claims against each Defendant

 2   whose criminal proceeding is final and has resulted in AT&T having the opportunity to request
 3
     restitution against that Defendant.
 4
            c.      For the avoidance of confusion, such dismissal shall occur no later than ten (10)
 5
     days after AT&T is notified that a guilty plea has been entered that affords AT&T the
 6
     opportunity to request restitution against that particular Defendant and a sentence against that
 7

 8   particular Defendant has been entered.

 9          d.      If a related criminal proceeding has not yet resulted in the adjudication of
10   restitution as to a particular Defendant by the time a temporary stay of proceedings expires, the
11
     remaining Parties shall stipulate to an additional stay or closure of this case, subject to approval
12
     by the Court, under the same terms as set forth herein.
13
            e.      AT&T shall not pursue claims against a remaining Defendant unless AT&T is
14

15   denied the opportunity to request restitution in that Defendant’s criminal case.

16          f.      AT&T’s dissatisfaction with the amount of restitution awarded against a

17   particular Defendant, or a criminal court’s decision not to award any restitution to AT&T, shall
18   not provide AT&T with a basis to pursue claims against that Defendant.
19
            g.      AT&T will report to the Court by no later than June 1, 2021 regarding the current
20
     status of all federal criminal investigations into the Defendants and whether there are grounds
21
     that would warrant allowing the case to remain open.
22

23

24

25

26


     ORDER GRANTING JOINT MOTION TO                                                    K&L GATES LLP
     EXTEND STAY- 2                                                                   925 FOURTH AVENUE
                                                                                           SUITE 2900
     Case No. 2:15-cv-01462-RSM                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
           Case 2:15-cv-01462-RSM Document 60 Filed 02/26/21 Page 3 of 3




 1         DATED this 26th day of February, 2021.

 2

 3

 4
                                              A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9   Presented by:

10           /s/ David A. Bateman
     David Bateman, WSBA #14262
11   K&L GATES LLP
     925 Fourth Avenue, Suite 2900
12   Seattle, WA 98104-1158
13   Phone: (206) 370-6682
     david.bateman@klgates.com
14
     David L. Balser, Georgia Bar No. 035835
15   (pro hac vice application forthcoming)
     Lawrence A. Slovensky, GA Bar No. 653005
16
     (pro hac vice application forthcoming)
17   Edward A. Bedard, GA Bar No. 926148
     (pro hac vice application forthcoming)
18   KING & SPALDING LLP
     1180 Peachtree St. NE
19   Atlanta, Georgia 30309-3521
     Tel: (404) 572-4600
20
     Fax: (404) 572-5100
21
     Counsel for Plaintiff
22   AT&T Mobility LLC
23

24

25

26


     ORDER GRANTING JOINT MOTION TO                                    K&L GATES LLP
     EXTEND STAY- 3                                                   925 FOURTH AVENUE
                                                                           SUITE 2900
     Case No. 2:15-cv-01462-RSM                                 SEATTLE, WASHINGTON 98104-1158
                                                                   TELEPHONE: (206) 623-7580
                                                                    FACSIMILE: (206) 623-7022
